NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
  

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 9, 2018* 
                                 Decided March 12, 2018 
                                              
                                          Before 
 
                            DIANE P. WOOD, Chief Judge 
                             
                            WILLIAM J. BAUER, Circuit Judge 
                             
                            DAVID F. HAMILTON, Circuit Judge 
 
No. 17‐2883 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Southern District of Indiana, 
                                                 Terre Haute Division. 
      v.                                          
                                                 No. 13‐CR‐00020‐001‐WTL  
MICHAEL NEWELL,                                   
      Defendant‐Appellant.                       William T. Lawrence, 
                                                 Judge. 
                                                  
                                        O R D E R 

       Michael Newell participated in a drug‐dealing operation to bring large amounts 
of marijuana into Indiana. After being arrested, he pleaded guilty to conspiring to 
distribute and to possess with intent to distribute 100 kilograms of marijuana in 
violation of 21 U.S.C. § 841(a)(1) and to conspiring to commit money laundering in 
violation of 18 U.S.C. § 1956(h). As part of his plea agreement, he entered into a broad 

                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).  
No. 17‐2883                                                                           Page 2 
 
appeal waiver. The district court sentenced him to ten years’ imprisonment and eight 
years’ supervised release.  
        
       Fourteen months later, Newell filed a motion seeking a declaratory judgment 
that marijuana was not a Schedule I illegal controlled substance at the time of his 
conviction in 2015. He also moved to vacate his criminal judgment because he 
contended that marijuana’s status as a legal substance made his conviction for 
conspiring to possess and distribute this drug void. The district court denied his 
motion, explaining with reference to 21 U.S.C. § § 841(a)(1), (b)(1)(A)(vii), and 
(b)(1)(B)(vii), that at both the current time and the time of his conviction, marijuana was 
an unlawful controlled substance under federal law. 
        
       On appeal Newell maintains that marijuana is not a Schedule I controlled 
substance and alternatively argues that this drug should be declared “lawful.” Even 
though he styled his motion as seeking a declaratory judgment, he is trying to attack his 
conviction collaterally. See Curry v. United States, 507 F.3d 603, 604 (7th Cir. 2007) (“[I]t 
does not matter how the prisoner labels his pleading. … It is substance that controls.”). 
But in his plea agreement, he waived the right to bring such a challenge, and so we 
cannot consider it:  
        
       Defendant expressly waives his right to appeal the conviction and any 
       sentence imposed on any ground, including the right to appeal conferred 
       by 18 U.S.C. § 3742. Additionally, he also expressly agrees not to contest 
       his conviction or sentence or seek to modify his sentence or the manner in 
       which it was determined in any type of proceedings, including, but not 
       limited to, an action brought under 28 U.S.C. § 2255. 
        
See United States v. Worthen, 842 F.3d 552, 554–55 (7th Cir. 2016) (emphasizing the 
enforceability of appeal waivers). No exception to the appeal waiver is suggested by the 
record in this case. See Dowell v. United States, 694 F.3d 898, 902 (7th Cir. 2012). We 
therefore DISMISS the appeal.